In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2725

JEFFREY WEBB,

Plaintiff-Appellant,

v.

CLYDE L. CHOATE MENTAL HEALTH AND
DEVELOPMENT CENTER, a facility of the State
of Illinois Department of Mental Health and
Developmental Disabilities, THOMAS RICHARDS,
Facility Director, in his official capacity, MIKE
MOORMAN, Labor Relations Administrator,
in his official capacity, et al.,

Defendants-Appellees.



Appeal from the United States District Court
for the Southern District of Illinois.
No. 97-C-4101--David R. Herndon, Judge.


Argued September 7, 2000--Decided October 25, 2000



      Before Bauer, Posner, and Evans, Circuit Judges.

      Bauer, Circuit Judge. Jeffrey Webb appeals from
the district court’s entry of summary judgment in
favor of Clyde L. Choate Mental Health and
Development Center ("Choate"), on cross motions,
on his claim that Choate failed to reasonably
accommodate his disability and terminated his
employment in violation of the Americans with
Disabilities Act ("ADA"), 42 U.S.C. sec. 12101 et
seq. Webb contends that the district court erred
in finding that he was not a "qualified
individual with a disability" within the meaning
of the ADA, that he was provided with reasonable
accommodations to perform the essential functions
of his job, and that he was not discharged
because of his disability. On appeal, Choate
disputes our jurisdiction over this appeal. For
the reasons set forth below, we find that we have
jurisdiction over this appeal, and affirm the
district court’s grant of summary judgment for
Choate.

BACKGROUND

      Jeffrey Webb has a bachelor’s degree in
psychology and master’s degree in psychological
counseling, and is working toward a Ph.D. Choate
is a residential facility operated by the State
of Illinois to serve the needs of developmentally
disabled persons. Webb began his employ at Choate
in 1982 as a mental health technician trainee.
Over his twelve years at Choate, Webb was
promoted to Mental Health Technician I, Mental
Health Technician II, and Psychologist Associate.
In 1989, Webb developed severe asthma and took a
leave of absence until 1993. In 1995, Choate
promoted Webb to the position of "Psychologist
I." Some of the typical responsibilities of a
Psychologist I include performing the initial
assessment of those in need of mental health
services, and providing group and individual
therapy, as well as crisis intervention. The
position of Psychologist I is considered a
"direct care" position because direct interaction
with patients is an essential function of the
job. Therefore, all "direct care" staff members
are specifically trained to handle patients who
display unpredictable violent tendencies.

      Due to his asthma, Webb again took a leave of
absence until 1996. On July 8, 1996, he made a
request for accommodation from Choate because his
ability to breathe, walk, and work was impaired
by his asthma, osteoporosis, and weakened immune
system. Webb requested:

(1) a well-ventilated office removed from asbestos
or fibrous insulating material;

(2) adherence to job position duties;

(3) an immediately accessible, lockable storage
unit for medication;

(4) an immediately accessible, lockable
refrigeration unit for storage of medication and
liquid that must be kept cool;

(5) permission to attend doctor appointments with
prior notification;

(6) prior notice of application of insecticide,
disinfectant or other chemical with a strong odor
to the work area and permission to avoid that
area for 24 hours following application;

(7) exemption from intentional contact with
patients displaying violent behavior; and

(8) exemption from intentional contact with
patients known to have infectious conditions.

After consideration and discussion, Choate
accommodated Webb’s first six requests. Choate,
however, denied Webb’s requests for exemption
from intentional contact with patients known to
be violent and/or have infectious conditions. The
basis for Choate’s refusal was that the position
of Psychologist I required significant direct
contact with patients who displayed unpredictable
violent behavior. Further, the nurses at Choate
confirmed that the impaired communication skills
of most patients made it difficult to discover
whether incoming patients were carrying any
infectious diseases.

      Webb filed suit under the ADA because Choate
refused these two requests. Webb argued that the
requests could be reasonably accommodated. For
example, Webb suggested that his contact with
contagious patients could be postponed until the
infectious stage had passed. Also, he proposed
that other members of the "direct care" staff
could intervene if there were any sudden violent
outbursts by patients in his care. According to
Webb, his request was merely to be exempted from
"intentional" contact from patients "known" to be
violent and/or infectious. He claims that he is
willing to "accept the risk" of "unintentional"
interaction with patients whose conditions are
"unknown."

      Both Webb and Choate filed motions for summary
judgment, and the district court granted Choate’s
motion. The district court found that Webb was
not a "qualified individual with a disability"
under the ADA, and further, even if Webb were a
qualified individual, that Choate had reasonably
accommodated him.

DISCUSSION

      A.   Jurisdiction

      At oral argument, Choate requested leave to
submit a supplemental brief, arguing that we lack
jurisdiction over this appeal. We granted
Choate’s request because, although both parties
in their briefs submitted that we had
jurisdiction under 28 U.S.C. sec. 1291, "[i]t is
never too late, of course, to raise a
jurisdictional challenge . . . ." Karazanos v.
Madison Two Assoc., 147 F.3d 624, 626 (7th Cir.
1998). Therefore, before proceeding on the
merits, we address this jurisdictional challenge.

      On June 11, 1999, the district court granted
summary judgment in favor of Choate. Webb filed
a post-judgment motion in the district court on
June 23. On July 7, Webb filed a notice of appeal
from the grant of summary judgment, docketed as
case No. 99-2725. We issued an order on July 20th
to Webb stating:

      A preliminary review of the short record
indicates that the order appealed from may not be
a final appealable judgment within the meaning of
28 U.S.C. sec. 1291.

      A notice of appeal filed before the district
court issues its ruling on a timely Rule 59
motion is ineffective until the order disposing
of the motion is entered on the district court’s
civil docket. Fed. R. App. P. 4(a)(4).

      In the present case, plaintiff filed a motion
to alter or amend on June 23, 1999. This may be
a timely Rule 59 motion. See Charles v. Daley,
799 F.2d 343, 347 (7th Cir. 1986). As such, this
appeal may be premature, because it appears that
the district court has not disposed of the motion
and entered its order on the district court’s
civil docket. Accordingly,

      IT IS ORDERED that plaintiff-appellant shall
file, on or before August 3, 1999, a brief
memorandum stating why this appeal should not be
STAYED pending the entry of the order disposing
of the [post-judgment] motion. A motion for
voluntary dismissal pursuant to Fed. R. App. P.
42(b) will satisfy this requirement. . . .

The following day, July 21st, the district court
denied Webb’s post-judgment motion. On July 26,
Webb filed in this Court a document entitled
"Judicial Memorandum-- Motion for Voluntary
Dismissal Pending a Final Order," requesting
dismissal of the appeal, No. 99-2725, pending the
district court’s final order. The motion stated
that Webb "filed his appeal within the 30 day
required period after the entry of judgment to
assure his time for appeal would be protected,
aware that a Rule 59 Motion would likely stay the
appeal." However, it went on to state that Webb
"hereby moves this Court to dismiss his appeal,
pending a final Order . . . ." We responded in an
order, dated August 30th, which stated: "the
motion for voluntary dismissal is GRANTED and
appeal no. 99-2725 is DISMISSED pursuant to
Fed.R.App.P. 42(b)."

       Prior to this grant, on August 24, Webb filed a
notice of appeal from the post-judgment order,
which was docketed as case No. 99-3189 on August
25th. On September 1, we issued the following
order:

a notice of appeal in a civil case [must] be
filed in the district court within 30 days of the
entry of the judgment or order appealed. In this
case, the order denying plaintiff’s post-judgment
motion was entered on July 22, 1999, and the
notice of appeal was filed on August 24, 1999,
one day late. . . .
      [Appellant is ordered to] file a brief
memorandum stating why this appeal should not be
dismissed for lack of jurisdiction. A motion for
voluntary dismissal pursuant to Fed. R. App. P.
42(b) will satisfy this requirement. . . . If
appellant wishes to request an extension of time
in which to file the notice of appeal, he should
file an appropriate motion in the district court,
not this court, as soon as possible. Appellant’s
jurisdictional memorandum should include a
discussion of the status of any such motion.

In response to this order, on September 9, Webb
filed a document entitled "Status Report On
Extension of Time Within Which to File Notice of
Appeal of Post-Judgment Order." In the document
Webb stated that he was "withdraw[ing] his Notice
of Appeal of his Post-Judgment Motions" and
requested "that a briefing schedule be set on the
district court’s denial of summary judgment." On
September 14, the district court denied Webb’s
request for a time extension. On September 22, we
issued another order, which explained that we
construed the status report "as a motion to
dismiss this appeal," and ordered the appeal
dismissed. We denied a briefing schedule since we
deduced that Webb had "voluntarily dismissed his
appeal . . . ."

      On September 30, Webb filed a document named
"Motion to Reconsider Order of Court Dismissing
Appeal and to Recall Mandate of Dismissal and
Motion for Leave to Withdraw Dismissal of Appeal
in Case No. 99-2725." On November 12, we granted
Webb’s motion, stating that the "mandate in 99-
2725 is RECALLED and this appeal is REINSTATED.
IT IS FURTHER ORDERED that the motion to dismiss
the appeal filed on August 25, 1999 [No. 99-3189]
is WITHDRAWN." Upon reinstatement, a briefing
schedule was set and oral arguments were
arranged. As mentioned, Choate challenged our
jurisdiction at oral argument.

      Choate argues that we lack jurisdiction because
once Webb’s appeal had been voluntarily
dismissed, it could not have been reinstated by
the September 30th motion because it was filed
outside the time limit for filing the original
notice of appeal. See Barrow v. Falck, 977 F.2d
1100, 1103 (7th Cir. 1992) (holding that the
court cannot "resurrect a notice of appeal after
the time provided by Fed.R. App.P. 4 for
commencing an appeal"; rather, it must be treated
as if "notice [was] never filed"). Choate further
contends that since Webb’s motion to reinstate
was too late, we "lack the power to reinstate"
the appeal. Webb counters that we have the
inherent power to recall our mandate, and
properly did so in this case. While we believe
Choate correctly states the law in Barrow, the
facts of this case do not fit squarely within
that case. Rather, we view this case as similar
to Patterson v. Crabb, 904 F.2d 1179 (7th Cir.
1990). In Barrow, after we issued an order worded
exactly as the July 20th order in this case, the
appellants voluntarily dismissed the appeal
rather than explain why we had jurisdiction. See
977 F.2d at 1102. The appellants later argued
that the appeal should be reinstated because of
judicial error. See id. We viewed this as a
strategic choice of the attorney, albeit a poor
one. See id. In Patterson, we dismissed the
appeal because we found no final order in the
record. See 904 F.2d at 1179. However, the final
order had been entered, but was overlooked. See
id. As in Patterson, the jurisdictional facts of
this case present a series of misunderstandings
between Webb and this Court. We now turn to
untangling them.

      The first gaffe occurred when Webb’s counsel
misinterpreted our July 20th order and merged the
options of submitting a memoranda to explain why
the appeal ought to be stayed, or move for
voluntary dismissal./1 This misinterpretation is
demonstrated in the title--"Judicial Memorandum--
Motion for Voluntary Dismissal Pending a Final
Order." Webb believed our order meant that "the
appeal would be temporarily dismissed but once
the order of the district court on the post-
judgment motion was received, the appeal of the
summary judgment would be reinstated." We
interpreted Webb’s motion to be a full dismissal,
and not a memorandum explaining why the appeal
should be stayed. Webb, in turn, interpreted our
dismissal as a stay, probably because counsel had
wrongly labeled the motion a "voluntary
dismissal."

      Webb failed to call our attention to the fact
that on July 21st, a day after our order was
entered, the district court had ruled on the
post-judgment motion. See 904 F.2d at 1179-80.
We, of course, wish that this matter had been
resolved earlier, but we believe this mix-up is
similar to that in Patterson. The fault lies with
a misinterpretation of this Court’s orders and
the mislabeling of the motion. There was also
judicial error in misreading the motion before
the appeal was dismissed. The motion asked for
both the appeal to be stayed and for it to be
dismissed. We ought to have caught the
discrepancy and sought a resolution.

      We have noted that we will only reinstate an
appeal in extraordinary circumstances. See United
States v. Holland, 1 F.3d 454, 455-56 (7th Cir.
1993) (citing Patterson, 904 F.2d at 1180). This
power will be used sparingly. Therefore, we must
emphasize that this is not a case in which only
counsel misunderstood the law. A misunderstanding
of the law or fact by counsel alone would not
compel us to reinstate an appeal. Rather, this is
a case of misinterpretations by both the Court
and counsel. However, as in Patterson, our
decision might be different if Choate had been
prejudiced by these events. See 904 F.2d at 1180.
We see no prejudice here. Both parties have been
laboring on this case since June of 1999, and the
issues were briefed and ready for oral argument
before this Court.

       As to our power to reinstate the appeal, we
again rely on Patterson, which reasoned that
"[t]he assertion of this power fills a gap in the
appellate rules and is well within the
traditional authority of the courts, properly
described as inherent, to regulate procedures in
them in the absence of legislatively prescribed
rules." Id.; see Holland, 1 F.3d at 455.
Therefore, we hold that we have jurisdiction to
hear this appeal. We now address Webb’s ADA
claim.


      B.   Standard of Review

      Our review of the district court’s grant of
summary judgment for Choate is de novo. We must
construe all facts and inferences in the light
most favorable to the nonmoving party. Thus, the
district court’s grant of summary judgment will
be affirmed only if the record as a whole reveals
no genuine issue of material fact and that the
moving party is entitled to summary judgment as
a matter of law. See Fed. R. Civ. P. 56(c); Celotex
Corp. v. Catrett, 477 U.S. 317, 322 (1986). We
apply this standard with added rigor in
employment discrimination cases, where intent and
credibility are crucial issues. See Schmidt v.
Methodist Hosp. of Indiana, Inc., 89 F.3d 342,
343 (7th Cir. 1996).


      C.   "Disability" under the ADA

      The ADA proscribes employers from discriminating
against:

a qualified individual with a disability because
of the disability of such individual in regard to
job application procedures, the hiring,
advancement, or discharge of employees, employee
compensation, job training, and other terms,
conditions, and privileges of employment.

42 U.S.C. sec. 12112(a). A qualified individual
is "an individual with a disability who, with or
without reasonable accommodation, can perform the
essential functions of the employment position
that such individual holds or desires." 42 U.S.C.
sec. 12111(8). Therefore, we must first address
whether Webb’s condition qualifies as a
"disability" as defined under the ADA.

      For the purposes of Webb’s claim, a disability
includes "a physical or mental impairment that
substantially limits one or more of the major
life activities of such individual." 42 U.S.C.
sec. 12102(2)(A); see Bragdon v. Abbott, 524 U.S.
624, 631 (1998). "Substantially limits" means
that the person is either unable to perform a
major life function or is "significantly
[restricted in] the duration, manner or condition
under which [the] individual can perform a
particular major life activity, as compared to
the average person in the general population . .
. ." 29 C.F.R. sec. 1630.2(j). With regard to the
major life activity of working, "substantially
limits" means the individual is "significantly
[restricted in] the ability to perform a class of
jobs or a broad range of jobs in various
classes." Weiler v. Household Finance Corp., 101
F.3d 519, 525 (7th Cir. 1996). "Thus, an
individual is not substantially limited in
working just because he or she is unable to
perform a particular job for one employer, or
because he or she is unable to perform a
specialized job or profession requiring
extraordinary skill, prowess or talent"; instead,
"the impairment must substantially limit
employment generally." 29 C.F.R. sec. 1630.2(j),
App. (1999); see Byrne v. Bd. of Educ., School of
West Allis-West Milwaukee, 979 F.2d 560, 565 (7th
Cir. 1992). Webb has the burden of presenting
evidence to demonstrate that his impairment
limited an entire class of jobs. See Skorup v.
Modern Door Corp., 153 F.3d 512, 515 (7th Cir.
1998); see also 29 U.S.C. sec. 1630.2(j)(3)(ii)
(listing factors to assess the substantiality of
the impairment on plaintiff’s ability to work).

      Webb produced evidence that he suffers from
severe asthma, osteoporosis, and a weakened
immune system. Webb contends that his major life
activity of working is substantially impaired by
these conditions./2 The district court addressed
whether Webb was substantially impaired in the
major life activity of working, and concluded
that Webb was not disabled under the ADA because
his asthma, osteoporosis, and weakened immune
system did not substantially limit his employment
as a psychologist generally.

      Reviewing the facts in the light most favorable
to Webb, we affirm that Webb has not established
that he suffers from a disability under the ADA
because he has not presented evidence that his
condition prevents him from performing a class of
jobs. In Davidson v. Midelfort Clinic, Ltd., a
therapist with ADD brought suit under the ADA
because she was fired for her slowness in
dictating her notes from counseling sessions. See
133 F.3d 499, 503 (7th Cir. 1998). This Court
found that the therapist failed to show that
dictating was a skill other counseling positions
required, and thus held that the therapist was
not substantially limited in the major life
activity of working. See id. at 507. We
explained, "[a]t most, the evidence in this case
suggests as a result of ADD, Davidson was unable
to perform her job at Midelfort. Davidson has
come forward with no evidence from which one
might reasonably infer that ADD precluded her
even from holding other comparable positions as
a therapist. . . . and the record does not
suggest that ADD imposed other limitations on her
ability to function effectively in her role as a
counselor." Id.

      Webb’s case is similar to Davidson; while
Webb’s condition may impair his ability to
perform in the specialized niche of psychology
practiced at Choate, which requires direct
interaction with violent and/or infectious
patients, Webb is not disabled as a psychologist
generally. Employment as a Psychologist I at
Choate does not resemble the typical sedentary
"office therapy" most commonly associated with
the profession. Rather, a psychologist at Choate
interacts with patients coping with intense
developmental problems. Many patients are housed
at Choate precisely because they exhibit
unpredictable violent behavior--the very behavior
Webb asserts he is unfit to counsel. Webb is not
precluded from employment as a psychologist in an
environment that does not house patients such as
those at Choate.

      Moreover, as noted by the district court, this
result is consistent with the explanation and
example provided in 29 C.F.R. sec. 1630(j). The
example involves an airline pilot who suffers
from a minor vision impairment, which
disqualifies him from employment with a
commercial airline. While this narrow category of
employment is foreclosed, the individual has the
option of employment as a co-pilot for a
commercial or courier airline. Similarly, Webb’s
condition forecloses his employment only in the
specialized niche of Choate psychologist, which
requires interaction with potentially violent
and/or infectious patients. Other counseling
positions are certainly not foreclosed.
      Therefore, to overcome Choate’s summary judgment
motion, Webb would have had to provide some
evidence that would create a genuine issue of
material fact as to whether his impairments
"substantially limited [him] from employment
generally." Skorup, 153 F.3d at 514 (citing
Byrne, 979 F.2d at 565). This has not been shown.
Without this evidence, we conclude that Webb is
not "disabled" within the meaning of the ADA.


      D.   "Qualified individual" under the ADA

      Even if Webb were disabled as defined under the
ADA, he failed to create a genuine issue of
material fact as to whether he is a qualified
individual with a disability under the ADA. As
recited, a qualified individual with a disability
is "an individual with a disability who, with or
without reasonable accommodation, can perform the
essential functions of the employment position
such individual holds or desires." 42 U.S.C. sec.
12111(8). There is no violation of the ADA if
Webb cannot perform the essential functions of
his job. See Miller v. Illinois Dept. of
Corrections, 107 F.3d 483, 485 (7th Cir. 1997).
Webb is not a qualified individual because he
cannot perform the essential functions of the
position of Psychologist I.

      Choate is entitled to define the essential
functions of the job as Psychologist I. See 42
U.S.C. sec. 12111(8); Webster v. Methodist
Occupational Health Centers, Inc., 141 F.3d 1236,
1238 (7th Cir. 1998). Choate has shown that
direct interaction with patients is an essential
facet of Psychologist I. Webb contends that
"intentional" interaction with violent and/or
infectious patients is not an essential function
of the job. He claims that he could perform his
job if he could avoid "known" violent and/or
infectious patients. Webb explains that he is
willing to "accept the risk" of interaction with
patients whose violent tendencies and/or
illnesses are "unknown" to Choate. Given the
extreme working environment created by the
patients housed at Choate, Webb’s request to
restructure his position in this way wholly
undercuts the essential functions of the job.

      Unfortunately for Webb, the very essence of
working at Choate is to counsel violent and/or
infectious individuals. These are precisely the
types of patients in need of counseling by
psychologists at Choate. Perhaps interacting with
patients is not an essential element of the job
of psychologist generally, but it certainly is an
essential aspect of practicing psychology at a
mental health center like Choate. In light of
this, we conclude that Webb is not a qualified
individual with a disability because he cannot
perform the essential function of a Psychologist
I at Choate.


      E.   "Reasonable accommodation" under the ADA
      Moreover, even if Webb had demonstrated that he
is a qualified individual with a disability who
can perform the essential functions of his job
with reasonable accommodations, Webb’s request
for exemption from intentional interaction with
known violent and/or infectious patients was not
reasonable. An employer is not required to
facilitate every accommodation a disabled
employee requests. See Gile v. United Airlines,
Inc., 95 F.3d 492, 499 (7th Cir. 1996). To avoid
violation, employers must make "reasonable
accommodations to the known physical or mental
limitations of an otherwise qualified
individual," unless the employer demonstrates
that the accommodation would unduly burden the
business. 42 U.S.C. sec. 12112(b)(5)(A).

      The district court found that Webb’s requested
accommodations were not reasonable because it
would be impossible for a facility such as Choate
to constantly monitor the health or potential
violent behavior of the patients interacting with
Webb. Choate satisfied six of Webb’s eight
requests, but denied the two dealing with
restructuring his job. We repeat that the
position of Psychologist I at Choate requires
direct interaction with violent and/or infectious
patients. A request to avoid contact with these
patients is not reasonable. At the core, Webb’s
requests seem to ask Choate to change the type of
patients the facility serves in order to
accommodate his impairments. Such a request, of
course, is unreasonable.

      Further, we recognize Choate’s concern over who
would be responsible for determining whether and
when Webb could interact with a patient. We can
easily imagine that the line between patients
"known" and "unknown" to be violent and/or
infectious would be difficult to establish during
a typical day at Choate. As the district court
explained:

But how is the employer, as a practical matter,
to monitor or judge the situations which
plaintiff claims present the risk of potentially
violent behavior or potentially lethal illness?
Is the plaintiff to be judge of that or is the
employer the final arbiter? And in a situation
that is calm and suddenly becomes violent, it
seems to the court that other employee’s [sic]
safety is placed at risk if plaintiff is
compelled to step aside and wait for someone else
to deal with it. This situation is rife with
potential additional controversy.

Such an accommodation would place Choate on the
"razor’s edge" of being sued under the ADA for
denying Webb’s request or eventually being sued
for negligence if Webb’s health is put in
jeopardy by a "known" violent and/or infectious
patient. See, e.g., Palmer v. Circuit Court of
Cook County, Ill., 117 F.3d 351, 352 (7th Cir.
1997) (citations omitted). Webb’s last two
requests for accommodation were not reasonable
within the meaning of the ADA.

CONCLUSION

      We have jurisdiction over this appeal, and we
hold that Webb is not a "qualified individual
with a disability" within the meaning of the ADA.
The district court’s grant of summary judgment
for Choate is hereby AFFIRMED.

/1 As previously quoted, the July 20th order
requested a "brief memorandum stating why this
appeal should not be STAYED pending the entry of
the order disposing of the [post-judgment]
motion. A motion for voluntary dismissal pursuant
to Fed. R. App. P. 42(b) will satisfy this
requirement." As instructed in Barrow, the
language of this order gives counsel a strategic
choice between either: (1) submitting a memoranda
"explaining" why we have jurisdiction; or (2)
voluntarily "dismissing" the appeal. See 977 F.2d
at 1102.

      As we have warned:

The staff attorneys examine the short record that
district courts transmit with the notice of
appeal and the jurisdictional statement that
Circuit Rule 3(c) requires of all appellants. A
quick review catches many problems but inevitably
overlooks the solutions to some. Thus the role of
the order to file jurisdictional memoranda: the
staff identifies what looks to be a problem and
asks the lawyers for their views, giving
appellant the option of voluntary dismissal if
counsel cannot find a solution. After counsel
state their views, the legal staff gives the
papers to the judges for decision. Counsel who
surrender, neglecting research and dismissing
appeals when they could have obtained judicial
resolution, have only themselves to blame.

Id. at 1102-03.

/2 In his brief, Webb argued that he is also
substantially limited in the major life activity
of breathing, and that "[d]espite the
documentation of plaintiff’s significant
limitation on the major life activity of
breathing, the district court concluded that
plaintiff was not a qualified person with a
disability because his asthma did not
substantially limit his employment generally."
The district court opinion addressed only the
major life activity of working. Webb asked this
Court to remand the case so that the district
court could analyze the major life activity of
breathing. We decline this request because Webb
did not adequately document this issue.
Furthermore, remand is unnecessary because we
find that Webb is not a "qualified individual
with a disability," and that Choate reasonably
accommodated him.